Citation Nr: 1015739	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-22 640	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1943 to February 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which in pertinent part, denied the 
benefit sought on appeal. 

It is noted that the Veteran also initiated an appeal to RO's 
October 2007 assignment of a 30 percent disability rating for 
grant of service connection for total right knee replacement, 
effective from August 30, 2006.  The Veteran, however, failed 
to submit a timely substantive appeal after his receipt of a 
May 2009 statement of case.  In the June 2009 statement 
accepted in lieu of a Form VA-9, substantive appeal, the 
Veteran confined his appeal to the matter of service 
connection for bilateral sensorineural hearing loss.  

In February 2010, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder. 

The issue of entitlement to a dependency claim has been 
raised by the record, but has not been fully adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is in equipoise as to whether the current 
bilateral hearing loss is related to service. 

CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Since the full benefit requested 
(service connection for bilateral hearing loss) is being 
granted in this decision, any lapse in duties to notify or 
assist have not prejudiced the Veteran's claim.  
  

2.  Service Connection

The Veteran claims entitlement to service connection for 
bilateral sensorineural hearing loss.  Specifically, he 
attributes his hearing loss to injury caused by military 
noise exposure from gunfire, artillery fire, and aircraft 
engines over the course of 20 years of service from WW II to 
the 1960s.  The Veteran has testified that he first noticed 
his hearing loss in the 1960's, shortly after his discharge 
from service, but he stated that he did not seek any 
treatment for his hearing loss until 1985.  The Veteran has 
denied any post-service noise exposure. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Certain chronic diseases, including other organic diseases of 
the nervous system, such as sensorineural hearing loss, may 
be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to the rules outlined above regarding service 
connection in general, there are additional considerations 
for addressing claims for entitlement to service connection 
for bilateral hearing loss.  Essentially, a certain threshold 
level of hearing impairment must be shown for the hearing 
loss to be considered a hearing loss disability under the 
laws administered by the VA. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
are 26 decibels or greater.  38 C.F.R. § 3.385.  

As a matter of history, we point out that the standard for 
measuring auditory thresholds changed on November 1, 1967.  
Prior to November 1, 1967, the service department audiometric 
test results were reported in standards set forth by the 
American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison in 
this decision, for service department audiometric test 
results through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.

It is noted, however, that 38 C.F.R § 3.385 does not preclude 
service connection for a current hearing loss disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).   Rather, when audiometric test results 
at a veteran's separation from service do not meet the 
requirements of  38 C.F.R. § 3.303(d), the Veteran may 
nevertheless establish service connection for current hearing 
disability by submitting medical evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App, 155 (1993). 

Where the requirements for hearing loss disability pursuant 
to 38 C.F.R. § 3.385 are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Here, the Veteran seeks service connection for bilateral 
sensorineural hearing loss.  The record shows he has a 
current bilateral hearing loss disability as defined by 38 
C.F.R. § 3.385.  See the report of an August 2007 VA 
audiological examination. 

The record also reflects the Veteran received two Combat 
Infantry Badges, which establishes combat with the enemy.  
The Veteran has testified that during service he was exposed 
to combat noise, gunfire noise, and airplane engine noise.  
In particular, he testified that he had acoustic trauma from 
aircraft engine noise while performing his duties as a 
parachute jumper during wartime service, and over the course 
of his full 20 years in service.  This type of acoustic 
trauma is consistent with the circumstances, conditions, or 
hardships of service during a war period.  Pursuant to 38 
U.S.C.A. § 1154(b), the Board finds that the Veteran was 
exposed to acoustic traumas in service, including as part of 
the combat against the enemy; therefore, the element of in-
service exposure to acoustic trauma has been established.  

The sole remaining question is whether the Veteran's current 
hearing loss disability is related to his inservice noise 
exposure.  Based on a review of the record, the Board finds 
that the evidence in favor and the evidence against the claim 
are at least in equipoise. 

First, although a review of the Veteran's service treatment 
records does not show he had bilateral hearing disability as 
defined by 38 C.F.R. § 3.385 while he was in service, several 
of the reports, however, indicate some degree of hearing loss 
in both ears.  See Hensley, 5 Vet. App. at 155 (any threshold 
over 20 indicates some degree of hearing loss).  

The Veteran was afforded twelve audiological evaluations 
associated with his service medical examinations during his 
20 years of service.  The pertinent audiological evaluation 
results are noted here.  

The report of a December 1942 examination for enlistment 
shows the Veteran's hearing measured at 20/20, bilaterally, 
on spoken whisper voice measurement.  His ears were evaluated 
as normal.

A September 1954 report of the service examination, after 
conversion, showed the pure tone thresholds at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were as follows: 25, 15, 10, 
N/A, and 10 decibels in the right ear, and 20, 15, 15, N/A, 
and 10 decibels in the left ear.  Also, an October 1955 
report of the service examination, after conversion, showed 
the pure tone thresholds of 25 decibels at 500 Hertz in the 
right ear and of 20 decibels at 500 Hertz in the left ear.  
The report of a September 1960 examination, after conversion, 
showed pure tone threshold of 20 decibels at 500 Hertz in the 
left ear.  

The report of a November 1962 examination prior to 
separation, after conversion, showed the pure tone thresholds 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows: 
10, 5, 5, 10 and 5 decibels in the right ear, and 15, 10, 5, 
5 and 0 decibels in the left ear.  The Veteran's ears were 
evaluated as normal.  

Even though the first post-service medical evidence of 
hearing loss is shown in an April 2003 VA treatment, the 
Veteran has credibly testified that he first noticed his 
hearing loss in the 1960's, shortly after his separation from 
service.  The Veteran is competent to provide lay testimony 
of continuing symptoms of hearing loss since service.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal 
Circuit has held that lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in and of itself to support an award of service 
connection.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted 
above, the Veteran's testimony in this matter was found to be 
quite credible.

Here, the contemporary medical evidence at the time of the 
Veteran's discharge does not show hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The totality of service 
treatment records, however, does indicate some hearing loss 
during service, which does support the Veteran's assertions.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by a veteran).  Further, the service 
treatment records do reflect a gradual increase in the 
severity of hearing loss since the Veteran's enlistment. 

The Board acknowledges that the file contains an October 2007 
VA examiner's opinion that the Veteran's bilateral hearing 
loss is not likely related to service.  The Board notes, 
however, that the VA examiner based his opinion regarding the 
etiology of the hearing loss largely on the finding that the 
Veteran's hearing was "normal" at the time of his 1962 
discharge examination.  Although the 1962 discharge 
examination report findings do not show hearing loss 
disability as defined by 38 C.F.R. § 3.385, (as discussed 
above), it must be noted that several other inservice 
audiological examinations are not "completely" normal.  In 
particular, the results from the September 1954 and October 
1955 audiological tests do show some indication of a hearing 
loss, albeit not a hearing loss disability.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  It does not appear that the 
VA examiner considered these findings when he rendered the 
2007 medical opinion.  

With some indication of hearing loss (however mild), shown 
during service, the October 2007 examiner's opinion based on 
normal hearing prior to discharge is not exactly accurate.  
As such, the opinion is afforded less weight in this matter.  
See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) 
(The probative value of a medical opinion comes from the 
reasoned analysis used to develop it). 

In sum, the Veteran has a current bilateral hearing 
disability as defined by 38 C.F.R. § 3.385.  The element of 
in-service exposure to acoustic trauma has been established 
based on the Veteran's credible statements, which are 
consistent with his military occupational specialty and 
combat service awards.  While there is no medical opinion of 
record linking the Veteran's current bilateral hearing to his 
service, it cannot be denied that the Veteran's service 
treatment records indicated that he had some degree of 
hearing loss while in service.  Moreover, the Veteran has 
credibly testified he first noticed his hearing loss shortly 
after service. 

Giving considerable weight to the Veteran's credible 
statements, acknowledging the noise exposure inherent in his 
20 years of service (including combat duty), and affording 
the benefit of any doubt to the Veteran, the Board finds the 
evidence for and against the claim for service connection for 
hearing loss to be at least in approximate balance.  Under 
such circumstances, resolution of all reasonable doubt shall 
be in the Veteran's favor.  Consequently, the Board concludes 
that service connection for bilateral hearing loss is 
warranted.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted. 
   


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


